Citation Nr: 0625105	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  04-41 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether clear and unmistakable error was present in the 
December 27, 1988 rating decision denying the appellant 
service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which found no clear and 
unmistakable error in the December 27, 1988 rating decision 
which denied the appellant, the veteran's widow, service 
connection for the cause of his death.  She responded with a 
timely Notice of Disagreement, and subsequently perfected her 
appeal upon the filing of a timely substantive appeal.  

In a July 2006 ruling, the Board granted the appellant's 
Motion for Advancement of her Appeal on the Board's Docket.  


FINDING OF FACT

The December 27, 1988, rating decision denying the appellant 
service connection for the cause of the veteran's death was 
consistent with and supported by the evidence of record and 
the existing legal authority.  


CONCLUSION OF LAW

The December 27, 1988, rating decision which denied the 
appellant service connection for the cause of the veteran's 
death did not contain clear and unmistakable error.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board has considered VA's duty to 
inform the claimant of the evidence needed to substantiate a 
claim and to assist her in obtaining any relevant evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  However, the U.S. Court of Appeals for Veterans 
Claims (Court) has held that the VA's duty to notify and 
assist a claimant generally does not apply to a claim 
alleging clear and unmistakable error in a prior final 
decision.  See Livesay v. Principi, 15 Vet. App. 165, 174 
(2001) (en banc).  The Court found that an attempt to obtain 
benefits based on an allegation of clear and unmistakable 
error "is fundamentally different from any other kind of 
action in the VA adjudicative process."  See Livesay, 15 
Vet. App. at 178.  As such, an allegation of clear and 
unmistakable error does not actually represent a "claim" 
but rather is a collateral attack on a final decision.  In 
any event, over the course of this appeal the veteran has 
been accorded ample opportunity to present evidence and 
argument in support of his claims.  See 38 C.F.R. § 3.103 
(2005).  

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
[strict adherence to law does not dictate unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of result in a case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to veteran].  Accordingly, the Board will 
proceed to a decision on the appealed issue.  

The appellant contends clear and unmistakable error in the 
RO's December 27, 1988, rating decision which denied her, the 
veteran's widow, service connection for the cause of the 
veteran's death.  

Under 38 C.F.R. § 3.105, a final and binding award 
determination may be reversed or amended if clear and 
unmistakable error is found.  38 C.F.R. § 3.105(a) (2005).  A 
finding of clear and unmistakable error requires considerably 
more than a finding that there is room for disagreement as to 
the disposition of the earlier claim.  Instead, a finding of 
clear and unmistakable error requires a finding that the 
circumstances of the case amount to a "very specific and 
rare kind of error."  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).  

In Damrel v. Brown, 6 Vet. App. 242 (1994), the Court 
elaborated on the proper test to determine if there is clear 
and unmistakable error, as previously set forth in Russell v. 
Principi, 3 Vet. App. 310, 313-314 (1992).  In Damrel the 
Court held that for there to be clear and unmistakable error 
"(1) '[e]ither the correct facts, as they were known at the 
time, were not known before the adjudicator (i.e., more than 
a simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied,' (2) the error must be 
'undebatable' and of the sort 'which had it not been made, 
would have manifestly changed the outcome at the time it was 
made,' and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question."  
Damrel at 245.  

In view of the standard that error must be undebatable and 
about which reasonable minds cannot differ, the benefit of 
the doubt rule of 38 U.S.C.A. § 5107(b) can never be 
applicable in a claim of clear and unmistakable error.  Clear 
and unmistakable error either exists undebatably or there is 
no clear and unmistakable error within the meaning of 
38 C.F.R. § 3.105(a).  Russell v. Principi, 3 Vet. App. 310, 
314 (1992).  In light of this, any argument that § 5107(b) 
has not been applied is inapplicable to a clear and 
unmistakable error claim.  

"Clear and unmistakable error is a very specific and rare 
kind of 'error.'"  It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error."  [emphasis omitted]  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  "To warrant review by the Board, a 
claim of [clear and unmistakable error] must be raised with 
specificity regarding when and how [clear and unmistakable 
error] occurred."  McIntosh v. Brown, 4 Vet. App. 553, 561 
(1993).  

The appellant alleges the RO committed clear and unmistakable 
error in December 1988 by failing to award service connection 
for the veteran's cause of death, which was subsequently 
granted in April 2002.  

Within the December 1988 rating decision, the RO found no 
evidence linking the veteran's sole service-connected 
disability, bronchial asthma, with his cause of death, 
paranasal sinus cancer, due to chronic obstructive pulmonary 
disease and as a consequence of a mild cardiac infarction.  

The Board notes that none of the evidence of record in 1988 
suggested a nexus between his service-connected bronchial 
asthma and his cause of death.  The private medical opinion 
which ultimately served as the basis of the April 2002 grant 
of service connection was not received until April 2001, well 
after the December 1988 denial.  Additionally, the appellant 
has not pointed to the existence of any other evidence of 
record and before VA in 1988 which, had it been properly 
considered by the RO, would have resulted in a grant at that 
time.  Thus, the Board finds the RO's December 1988 
determination was not clearly and unmistakably erroneous.

The appellant's essential contention is that there was 
failure on the part of the RO to properly evaluate the 
evidence of record at the time her claim was initially 
considered.  This, in essence, is a claim that the VA 
improperly weighed or evaluated the evidence.  See Fugo, 
supra.  "(S)imply to claim clear and unmistakable error on 
the basis that previous adjudications have improperly weighed 
and evaluated the evidence can never rise to the stringent 
definition of clear and unmistakable error."  Fugo, at 44.  
"It must be remembered that there is a presumption of 
validity to otherwise final decisions, and that where such 
decisions are collaterally attacked, and a clear and 
unmistakable error claim is undoubtedly a collateral attack, 
the presumption is even stronger."  In the present case, the 
appellant has not demonstrated either that the correct facts, 
as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  Therefore, the Board 
finds that there is nothing to indicate that there was clear 
and unmistakable error on part of VA in its interpretation 
and application of the laws and regulations which were then 
in effect.  

Overall, the appellant has not established that a failure by 
the RO to award service connection in December 1988 for the 
cause of the veteran's death rises to the level of clear and 
unmistakable error.  Therefore, her appeal on this issue must 
be denied.  


ORDER

The December 27, 1988, RO decision which denied the appellant 
service connection for the cause of the veteran's death did 
not contain clear and unmistakable error, and the appellant's 
claim is denied.  




____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


